 

UNITED STATES DISTRICT COURT Case No, 1:20-cv-0996
MIDDLE DISTRICT OF NORTH CAROLINA

 

 

Name of Plaintiff(s):

 

JOHN DOE
REPORT
OF
VERSUS MEDIATOR
Name of Defendant(s):
DUKE UNIVERSITY (For Placement on the
CM/ECF Docket)

 

Mediator Name: David 0. Lewis

 

 

 

Telephone No.: 919 688-8341 0 This is an Interim Report. A final report is to be filed
E-Mail Address: davd.lews@bla-nclaw.com after resumption of the mediation

 

 

 

1. Convening of Mediation. The mediated settlement conference ordered in this case:
[#] was held on __ 98/09/2021 (date)
L

was NOT held because

 

Attendance
No Objection was made on the grounds that any required attendee was absent.
Objection was made by
Outcome
Complete settlement of the case
Conditional settlement or other disposition
Partial settlement of the case
Recess (i.e., mediation to be resumed at a later date)
Impasse
Additional Information:
Settlement Filings
The document(s) to be filed to effort the settlement are _ Stipulation of Dismissal signed
by all parties that have appeared, pursuant to FRCvP 41(a)(1)
b) The person responsible for filing the document(s) is Emilia |. Beskind, Attorney for Plaintiff
c) The agreed deadline for filing the document(s) is__ 09/04/2021
Submission of Report. Please submit the completed and signed report by mail of Clerk of Court, 324
W. Market St., Greensboro, NC 27401, or, if Consent to Transfer Documents Electronically Form has
been submitted, submit the signed to medclerk@ncmd-uscourts.gov.

 

 

** OOOOOOE*

 

 

| have submitted this completed report with ten (10) days after conclusion of the conference.

x
ff

by 08/10/2021

Mediator Signature i Date

  

 

Case 1:20-cv-00996-LCB-LPA Document 22 Filed 08/17/21 Page 1 of 1
